Judgment reversed as to both plaintiffs and a new trial ordered, with costs to the appellant to abide the event, unless plaintiff, Minnie Rousak stipulates to reduce the judgment as entered in her favor to the sum of $7,685.36, and plaintiff, Paul Rousak, stipulates to reduce the judgment as entered in his favor to $1,000, in which event the judgment as so modified is affirmed, without costs. No opinion. Present — Finch, P. J., Merrell, Martin, O’Malley and Townley, JJ.; Martin, J., dissents and votes to reverse and grant a new trial. Settle order on notice.